NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                   is not citable as precedent. It is a public record.

   United States Court of Appeals for the Federal Circuit


                                       04-3402

                                MAURICE GRAYTON,

                                                     Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                     Respondent.


                           __________________________

                           DECIDED: May 9, 2005
                           __________________________



Before SCHALL, Circuit Judge, ARCHER, and PLAGER, Senior Circuit Judges.

PER CURIAM.


                                      DECISION

      Maurice Grayton petitions for review of the final decision of the Merit Systems

Protection Board (“Board”) that affirmed the reconsideration decision of the Office of

Personnel Management (“OPM”) denying his application for disability retirement

benefits under the Federal Employees’ Retirement System. Grayton v. Office of Pers.

Mgmt., No. SF-844E-03-0322-I-1 (July 22, 2004) (“Final Decision”). We affirm.
                                     DISCUSSION

                                           I.

       On February 25, 2002, Mr. Grayton, an employee of the Social Security

Administration (“SSA”), applied for disability retirement under the Federal Employees’

Retirement System. Mr. Grayton indicated that he had post traumatic stress disorder

(“PTSD”), chest pains, and degenerative arthritis.        OPM denied Mr. Grayton’s

application, noting that Mr. Grayton’s conditions existed prior to entry into his SSA

position.   It also found no evidence to suggest that Mr. Grayton’s condition had

worsened since he began working for SSA.

       Mr. Grayton appealed to the Board. The administrative judge (“AJ”) to whom the

case was assigned upheld OPM’s denial of Mr. Grayton’s disability retirement

application. Grayton v. Office of Pers. Mgmt., No. SF-844E-03-0322-I-1 (July 10, 2003)

(“Initial Decision”). The AJ considered Mr. Grayton’s 30% disability rating as a veteran,

but noted that Mr. Grayton had been receiving those benefits two years before he

began working for SSA. The AJ also determined that Mr. Grayton had not produced

sufficient medical documentation to support his assertion that his PTSD worsened as a

result of an OPM background investigation. Further, the AJ noted that Mr. Grayton was

awarded benefits by the Social Security Administration in February of 2003. The AJ

determined, however, that this award “does not outweigh the otherwise inconsistent and

inadequate medical evidence presented by the appellant in this appeal.”            Initial

Decision, at 7. The Initial Decision became the final decision of the Board on July 22,

2004, after the Board denied Mr. Grayton’s petition for review for failure to meet the




04-3402                                    2
criteria for review set forth at 5 C.F.R. § 1201.115(d). Final Decision. This appeal

followed. We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(9).

                                              II.

       Our review of OPM’s determination of a disability retirement application is limited.

We are precluded by 5. U.S.C. § 8461(d) from reviewing the Board’s factual

determinations on physical disability. Anthony v. Office of Pers. Mgmt., 58 F.3d 620,

626 (Fed. Cir. 1995). We may only address whether there has been a “substantial

departure from important procedural rights, a misconstruction of the governing

legislation, or some like error going to the heart of the administrative determination.” Id.

(citations omitted).

       Mr. Grayton’s sole contention on appeal is that the Board erred because it did not

follow the disability determination of the Veterans Administration and the Social Security

Administration. He does not assert that the Board’s disability findings implicated any

procedural, legal, or other fundamental error. He simply asserts that the Board wrongly

weighed the evidence. This is a claim we may not consider.          Because Mr. Grayton

failed to put forward an argument that we may consider, we may not disturb the decision

of the Board.

       For the foregoing reasons, the final decision of the Board is affirmed.

       Each party shall bear its own costs.




04-3402                                       3